DETAILED ACTION
This action is in response to communications filed on 11-08-2019.  Currently pending claims considered are claims 1-22. This application has foreign priority claim to application AUSTRALIA 201990049 01-08-2019. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) submitted: 11/08/2019, has/have been considered and made of record in the application file.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“a processing unit associated with memory and queue” – it appears that that the Applicant intending to state “a processor unit consisting of a memory and queue”, [claim 1], the Office construing this to be the meaning intended for prosecution purposes; 
Similar to [i], the Office interprets the Applicant’s claim limitation “a message broker associated with the memory and queue” [claim 1]  the Office concluding that the Applicant intended to state “a message broker consisting of a memory and queue”, the Office construing this to be the meaning intended for prosecution purposes; 
“… generating advertisement in associated with social media application …”; the Office interprets the limitation as “… generating advertisement in association with social media application …” .  
Appropriate correction is required.

101 Patentability Analysis 
Claim(s) 1-22 is/are is/are patent eligible based on subsequent analysis herein.
Claim(s) 1-22, of the claimed invention is/are directed to a system classified under one of the listed statutory classifications (Step I: YES). 
Part 2A, Prong I: Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. The aforementioned claim(s) is/are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of managed business intelligence and managed targeted advertisement. This is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation, describe or set forth the transmission of a plurality of marketing messages associated with customizing harvested user data comprised of big data (in association with limitation “collecting consumer information”, “business intelligence … for business reports”, and consistent with Applicant specification, ¶¶123, 140-141) employing human agents (“multi-tenant” agents according to the Applicant’s specification, ¶152, 157), who are instantiated by authentication with a credential server, the agents providing targeting based on harvested user data – which amount(s) to “commercial or legal interactions (including agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”. 
Representative method claim(s) 1, recite(s), in part, “… a queue; … event messages …  delivering presentation data …; … receiving … credential access requests …, verifying the credential access requests, retrieving a credential …, and passing the credential … to the web services server to generate a response …; … storing and retrieving user or store profiles, ticket templates, customer information …; a .. broker … to receive … messages, assign the … messages to a queue, and schedule to distribute the … messages … [and]  … printing tickets, … [and] presentation …; a mobile catalogue …; …  generating advertisement …; … collecting consumer information to store …; and … generating business reports”.  The limitation(s) detailed above, as drafted, fall(s) within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the 
Independent claim(s) 2-22, recite/describe nearly identical steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s), that integrate(s) the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is integrated into a practical application. In particular, the claim(s) recites the additional element(s) including:
a processing unit associated with memory and queue; 
a web services server controlled by the processor for receiving event messages from a terminal client device and delivering presentation data to the terminal client device; 
a credential server controlled by the processor for receiving a processed credential access requests from the web services server, verifying the credential access requests, retrieving a credential token from a database, and passing the credential token to the web services server to generate a response to the terminal client device; 
a message broker associated with the memory and queue, wherein the message broker is adapted to receive event messages, assign the event messages to a queue, and schedule to distribute the event messages to one or more working module;
The requirement to execute the aforementioned element(s) of the aforementioned claim(s) 1, associated with the claimed limitation(s). These additional technical element(s) is/are recited in such a manner that amount(s) to more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems, the use of technologies as implemented in the specification, such as RabbitMQ, and Celery to manage message queues, and provide advertisement messages to not only social media participants, but also to consumers present at a physical retailer’s location’s display signage, demonstrating a specific and practical application of employing big data management directed to targeted advertisements, as managed by human agents managing advertisements within a multi-tenant authenticated cloud platform. 
Consequently, the totally of the claims, including their functional limitation(s) is/are considered to be additional elements, these limitations amounting to more than mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to more than simply generic computer function. 
Consequently, the additional elements integrate the abstract idea/judicial exception into a practical application because it does impose meaningful limits on practicing the abstract idea. More specifically, the additional elements succeed by include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Dependent claim(s) 2-22, inherit the patentability of their independent parent claim(s).
Thus, the claim is not “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=NO)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman (US 2017/0085445) in view of Sahu (US 9,256,761), and further in view of Wong (US 2019/0095974).Regarding claim(s) 1, Layman discloses: A retail ticketing system comprising (i.e., including a server, a system, consistent with Applicant drawings, FIG 1) [¶174, FIG 7]: 
a processing unit associated with memory and queue (i.e., wherein a processor coupled to a message broker such as RabbitMQ, for storing streams of messages on a queue bus, and ); [FIG 7: “memory”, ¶200: “Storm” worker processing streams of messages received on a message bus such as  RabbitMQ, as depicted in ¶199];
a web services server controlled by the processor for receiving event messages from a terminal client device and delivering presentation data to the terminal client device (i.e., wherein an event(s) received by a server correspond to login authentication requests by a multitenant user of a cloud web software as a service platform server for managing a campaign(s), consistent with Applicant’s specification, ¶¶92-94); [¶184: wherein a “multi-tenant” user authenticates with a “server”, the user’s requests made by “contact[ting] the server … using Hyper Text Transfer Protocol (HTTP) or the like” to “access virtual applications”, the server capable of “presenting [displaying to the user’s terminal] data and/or information retrieved from … multi-tenant databases [employed within the server]” to the user’s terminal]
a credential server controlled by the processor for receiving a processed credential access requests from the web services server, verifying the credential access requests, retrieving a credential token from a database, and passing the credential token to the web services server to generate a response to the terminal client device (i.e., authenticating a multi-tenant user of a cloud server, providing tokens corresponding to authentication session keys, consistent with Applicant’s specification, ¶¶92-94); [¶184: wherein a “multi-tenant” user authenticates with a credential “server”, the terminal user corresponding to the multi-tent user, receiving credential tokens such as “session identifier[s]” that serve as a key(s) that credential the user’s current and future use of services of the server, based on login requests associated with virtual applications access needed by a multi-tenant user(s)]
a profile management server controlled by the processor for storing and retrieving user or store profiles, ticket templates, customer information to the database system (i.e., a server capable of storing ticket templates corresponding to Representational State Transfer (REST) Application Programming Interface (API) for integration with customer data and interrelated communications with, consistent with Applicant specification, ¶¶77-79, 145); [¶105: employing API’s, including “REST” and/or JSON for server management of stored data associated with customer information, including “profiles”, as ]
an online advertising module for generating advertisement in associated with social media application programming interface (i.e., providing incentive content such as advertisements such as a coupon(s) or gift(s) towards a good or service of interest to a consumer user); [¶¶37: employing data harvested from user data using an Application Programming Interface, API, for use in providing an incentive advertisement gift, as depicted in ¶165]
a context advertising module for collecting consumer information to store in the database (i.e., receiving  consumer user data through Application Programming Interfaces); [¶37] and
a business intelligence module for generating business reports (i.e., employing a business intelligence framework); [¶111]
Regarding [h], Layman discloses a message broker associated with the memory and queue, wherein the message broker is adapted to receive event messages, assign the event messages to a queue, and schedule to distribute the event messages to one or more working module (i.e., wherein a message broker includes a processor with a message broker such as RabbitMQ, for storing streams of messages on a queue bus, and workers processors, such as Storm, for processing the queued messages, consistent with Applicant’s specification, ¶97); [¶200: “Storm” worker processing streams of messages received on a message bus such as  RabbitMQ, as depicted in ¶199]

Regarding [h], Layman may not explicitly disclose, as disclosed by Sahu: including a ticketing module for printing tickets (i.e., a system capable of printing templates associated with a multi-tenant’s managed promotions); [61:10-20, 62:10-20: “printable” advertisements such as discount coupons]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [h] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide facilitate rapid cost-efficient onsite printing of queued promotions, saving a retailer from needing to leave the retailer’s premise. [98: providing “color differentiation” associated with printable coupons at a retailer’s location system]

Regarding [h], the combination of Layman and Sahu as disclosed above may not explicitly disclose, as disclosed by Wong:
a message broker associated with the memory and queue, wherein the message broker is adapted to receive event messages, assign the event messages to a queue, and schedule to distribute the event messages to one or more working module, including a ticketing module for printing tickets, a digital signage module for generating and distributing digital presentation to display devices (i.e., providing promotions at a retailer(s)’/merchant(s)’ location at signage such as displays at said location); [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35]
a mobile catalogue module for generating and streaming real-time catalogue (i.e., providing catalogue or real-time pricing information, consistent with Applicant’s specification); [¶35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [h]-[i] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]

Regarding claim(s) 2, [a], the combination of Layman, Sahu and Wong as disclosed above may not explicitly disclose, as disclosed by Sahu, [a]: The retail ticketing system of Claim 1, wherein the ticketing module is adapted to print quality colour or mono shelf tickets or labels based on automated marketing rules, combined with intelligent templates, pricing, and promotional data (i.e., a system capable of printing templates associated with a multi-tenant’s managed promotions). [61:10-20, 62:10-20: “printable” advertisements such as discount coupons]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide facilitate rapid cost-efficient onsite printing of queued promotions, saving a retailer from needing to leave the retailer’s premise. [98: providing “color differentiation” associated with printable coupons at a retailer’s Layman may not explicitly disclose, as disclosed by Wong, [a]:  The retail ticketing system of Claim 2, wherein [a]: the pricing and promotional data can be retrieved from one or more of: Point of Sale System (POS), Back Office System (BOS), Head Office System (HOS), Enterprise Resources Planning System (ERP), ecommerce sites, store or back office database, spreadsheet and text systems and combined with additional marketing information and images. [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]
Regarding claim(s) 4, [a], Layman may not explicitly disclose, as disclosed by Sahu, [a]: The retail ticketing system of Claim 2, wherein the tickets or labels are printed by a managed print service that is adapted to optimise the cost per page independent to toner consumption. [61:10-20, 62:10-20: “printable” advertisements such as discount coupons]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide facilitate rapid cost-efficient onsite printing of queued promotions, saving a retailer from needing to leave the retailer’s premise. [98: providing “color differentiation” associated with printable coupons at a retailer’s location system]



Layman may not explicitly disclose, as disclosed by Sahu, [a]:  The retail ticketing system of Claim 2, wherein the tickets or labels are printed on a range of plain paper, perforated paper, pre-printed paper and displayed in POS display products such as clear semi-rigid pockets attached with clips (i.e., printed on paper, or plain paper). [61:10-20, 62:10-20: “printable” advertisements such as discount coupons]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide facilitate rapid cost-efficient onsite printing of queued promotions, saving a retailer from needing to leave the retailer’s premise. [98: providing “color differentiation” associated with printable coupons at a retailer’s location system]
Regarding claim(s) 6, Layman may not explicitly disclose, as disclosed by Wong, [a]:  The retail ticketing system of Claim 1, wherein the digital signage module is adapted to generate unique, store-centric digital signage contents, with real-time store pricing and offers (i.e., providing real-time pricing customized to a specific store location). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]
Regarding claim(s) 7, Layman disclose: The retail ticketing system of Claim 1, wherein the digital signage module IS adapted to provide full creative control to a remote headquarter terminal for scheduling and executing digital content across store networks (i.e., facilitating authentication and customization of targeted advertisements by human agents). [¶184: wherein a “multi-tenant” user authenticates with a credential “server”, the terminal user corresponding to the multi-tent user, receiving ]Regarding claim(s) 8, Layman may not explicitly disclose, as disclosed by Wong, [a]:  The retail ticketing system of Claim 1, wherein the digital signage module is adapted to generate quality digital signage based on automated marketing rules combined with intelligent templates and pricing and promotional data (i.e., wherein automatic rules include placement on a queue for delivery at a right time at a display signage at a retail location). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35, deployed automatically as advertising messages are delivered from a RabbitMQ pipeline, as depicted in ¶43]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]Regarding claim(s) 9, Layman may not explicitly disclose, as disclosed by Wong, [a]: The retail ticketing system of Claim 1, wherein the digital signage module is adapted to remotely manage a plurality of display screen for displaying digital signage contents (i.e., management by employment of a message bus such as a RabbitMQ implementation). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35, deployed automatically as advertising messages are delivered from a RabbitMQ pipeline, as depicted in ¶43]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]Layman may not explicitly disclose, as disclosed by Wong, [a]: The retail ticketing system of Claim 9, wherein the display screen comprises a commercial grade screen or a video wall with any mounting bracket (i.e., employing a Liquid Crystal Display). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]Regarding claim(s) 11, Layman may not explicitly disclose, as disclosed by Wong, [a]: The retail ticketing system of claim 1, wherein the mobile catalogue module is adapted to compile responsive personalised store catalogues for streaming pricing retrieved in real-time from the POS or BOS to mobile devices (i.e., providing real-time pricing to mobile devices). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, or directly to an application on a consumer user’s device, as depicted in ¶35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]Regarding claim(s) 12, Layman may not explicitly disclose, as disclosed by Wong, [a]: The retail ticketing system of claim 11, wherein the mobile catalogue module is adapted to compile a responsive personalised store catalogue based on location information of a mobile device (i.e., retail beacon geo-fencing detection of users and provision of real-time product information). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]Regarding claim(s) 13, Layman discloses: The retail ticketing system of claim 1, wherein the online advertisement module is adapted to generate targeted online advertisement or content for social media news feeds. The content is automatically generated based on merchandising rules and dynamic templates and published (i.e., advertisement targeting based on harvested user data). [¶¶37: employing data harvested from user data using an Application Programming Interface, API, for use in providing an incentive advertisement gift, as depicted in ¶165]
Regarding claim(s) 16, Layman may not explicitly disclose, as disclosed by Sahu, [a]:  The retail ticketing system of claim 1, wherein the business intelligence module is adapted to generate correlation data based on an amount of sale of a product and a frequency of advertisement of the product across from a group of stores down to individual customers (i.e., incorporating the frequency with which a user received advertisement notifications). [108:28-44]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide adjust notification frequencies in the event that frequency of advertisement may prove vexing to the consumer recipient of said advertisements, preventing said vexing. [108:28-44]Regarding claim(s) 17, Layman discloses: The retail ticketing system of claim 16, wherein the business intelligence module is adapted to create automated targeted merchandising content generation across all retail advertising channels (i.e., incorporating a plurality of channels appropriate to the ). [¶96: delivering messages to “the right channel” based on business insights gleaned from business intelligence]
Regarding claim(s) 18, Layman discloses the issuance of authentication credentials to multi-tenant users of a cloud platform may not explicitly disclose, as disclosed by Sahu, [a]: The retail ticketing system of claim 1 further comprising a context store for managing information and display of a store by assigning a permission token to each user, wherein the permission token comprises different levels of access in a store-based hierarchy (i.e., rules and particular credentials that may held by each multi-tenant user and conditions under which each user may access elements of the platform’s infrastructure). [25:1-44]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide robust security authentication for each multi-tenant user of a cloud infrastructure to maintain confidence in the continued use of cloud infrastructure usage. [25:1-44]
Regarding claim(s) 19, Layman discloses the issuance of authentication credentials to multi-tenant users of a cloud platform may not explicitly disclose, as disclosed by Sahu, [a]: The retail ticketing system of claim 18, wherein the permission token is assigned to a user when the user logins to the system. [25:1-44: providing particular credentials upon login]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide robust security authentication for each multi-tenant user of a cloud infrastructure to maintain confidence in the continued use of cloud infrastructure usage. [25:1-44]
Regarding claim(s) 20, Layman discloses the issuance of authentication credentials to multi-tenant users Sahu, [a]: The retail ticketing system of claim 19, wherein the context store is adapted to determines a store which the user has permission to access and with reference to user selected input if the user has permission to access to more than one store (i.e., rules and particular credentials that may held by each multi-tenant user and conditions under which each user may access elements of the platform’s infrastructure). [25:1-44]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to provide robust security authentication for each multi-tenant user of a cloud infrastructure to maintain confidence in the continued use of cloud infrastructure usage. [25:1-44]Regarding claim(s) 21, Layman discloses: The retail ticketing system of claim 1 further comprising a difference engine module, wherein the difference engine module is adapted to accept a customisable script file within an implementation layer that allows integrators to perform customer specific business logic whenever an entity within the database changes (i.e., multi-tenant human agent employment of JSON file, a non-schema adjustable logic). [¶107]Regarding claim(s) 22, Layman discloses the use of JSON non-schema, head-doc customizable data mechanisms, but may not explicitly disclose, as disclosed by Sahu, [a]: The retail ticketing system of claim 21 wherein the customer specific logic comprises the step of receiving a copy of the entity that was changed, an old head-doc, and an new head-doc to determine which specific data attributes have changed, including previous values and current values, and if the change is deemed relevant to a business rule (i.e., employing Big Data tools such as ElasticSearch capabilities, etc, capable of determining when a shard of information has changed and updating said changes). [91:1-46: the use of ElasticSearch, and other Big Data tools, providing ease of updates, as depicted in 49:1-4]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Sahu. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate rapid updates of information in view of the real-time adaptability requirement to meet low maintenance needs of Big Data actionable management insight needs of tools by non-programmer multi-tenant human agents. [12: 1-12]

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman  in view of Sahu, Wong as applied to claim(s) 1, and further in view of Du (US 2014/0196083)
Regarding claim(s) 14, Layman may not explicitly disclose, as disclosed by Du, [a]: The retail ticketing system of claim 1, wherein the contextual advertisement module is adapted to combine customer images generated by facial recognition algorithm, location data generated by proximity beacons, and customer purchasing history received from loyalty programs to create customer profiles (i.e., matching advertisements to consumer facial recognition of ethnicities, location data, and purchase data matching). [¶46: “location” data matching, ¶35: “facial recognition”, ¶49: “past interaction” associated with purchase behavior, and use thereof by an advertisement recommendation function]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layman to include the aforesaid mechanism(s) [a] as taught by Du. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location, as well as matching ethnicity and purchasing histories. [¶46: “location” data matching, ¶35: “facial recognition”, ¶49: “past interaction” associated with purchase behavior and a social network]
Regarding claim(s) 15, Layman may not explicitly disclose, as disclosed by Wong, [a]: The retail ticketing system of claim 14, wherein the contextual advertisement module is adapted to analyse and track customer's journeys within a store in accordance with the customer profiles (i.e., providing indoor direction finding or way finding, providing the consumer within the floor a navigation directions within a store from an initial location to a destination location). [¶28: providing a “new best price”, while located at a retailer’s physical location, delivered through a digital presentation projected by a retailer’s Liquid Crystal Display, LCD, as depicted in ¶35, providing navigation directions to a product’s physical location]
Layman to include the aforesaid mechanism(s) [a] as taught by Wong. One of ordinary skill would have been so motivated to include said mechanism(s) to provide real-time relevant opportunistic offers to a consumer proximate to a retailer’s physical location. [¶35]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art: Cunha (US 2018/0101391): recommendation systems and social network applications: related to claim 1’s social media and RabbitMQ implementations applied thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682